     Case 2:20-cv-02665-SHL-atc Document 1 Filed 09/02/20 Page 1 of 8    PageID 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                            Case No.: 2:20-cv-02665
LAQUITA HICKS,
              Plaintiff,                    COMPLAINT AND DEMAND FOR
                                            JURY TRIAL
         v.
                                               1. TCPA, 47 U.S.C. § 227,

REGIONAL FINANCE                               2. Invasion of Privacy - Intrusion
CORPORATION OF TENNESSEE,                         Upon Seclusion

              Defendant.


                           COMPLAINT FOR DAMAGES

         Plaintiff, Laquita Hicks (“Plaintiff”), through her attorneys, alleges the

following against Regional Finance Corporation of Tennessee (“Defendant”):

                                 INTRODUCTION

1.       Count I of Plaintiff’s Complaint is based upon the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that

broadly regulates the use of automated telephone equipment. Among other things,

the TCPA prohibits certain unsolicited marketing calls, restricts the use of

automatic dialers or prerecorded messages, and delegates rulemaking authority to

the Federal Communications Commission (“FCC”).

//

//



                                         -1-
 Case 2:20-cv-02665-SHL-atc Document 1 Filed 09/02/20 Page 2 of 8             PageID 2




2.    Count II of Plaintiff’s Complaint is based upon the Invasion of Privacy -

Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of

Torts. § 652B prohibits an intentional intrusion, “physically or otherwise, upon the

solitude or seclusion of another or his private affairs or concerns… that would be

highly offensive to a reasonable person.”

                         JURISDICTION AND VENUE

3.    Subject matter jurisdiction of the Court arises under 47 U.S.C. § 227 et seq.

and 28 U.S.C. 1331.

4.    Venue is proper pursuant to 28 U.S.C. 1391(b)(1) in that a substantial part of

the events or omissions giving rise to the claim occurred in this District.

5.    Defendants transact business here; personal jurisdiction is established.

                                     PARTIES

6.    Plaintiff is a natural person residing in the County of Shelby, State of

Tennessee.

7.    Defendant is a creditor engaged in the business of giving consumer loans

with its principal place of business located in Greer, South Carolina. Defendant can

be served with process at 979 Batesville Rd Suite B, Greer, SC 29651-6819.

8.    Defendants acted through their agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives, and insurers.




                                         -2-
     Case 2:20-cv-02665-SHL-atc Document 1 Filed 09/02/20 Page 3 of 8        PageID 3




                             FACTUAL ALLEGATIONS

9.       In late 2019 Plaintiff was unable to keep up with her monthly payments

related to her Regional Finance account (“Account”).

10.      After falling behind on the Account, Regional Finance began its campaign of

harassing phone calls to Plaintiff.

11.      In or around December 2019, Defendant began placing calls to Plaintiff on

her cellular phone number ending in 1037, in an attempt to collect an alleged debt.

12.      The calls placed by Defendant originated from the following numbers: (901)

881-9244, (423) 952-8278, (864) 448-7390, (864) 448-7134, (864) 448-7197.

13.       On or about December 12, 2019, at 10:47 a.m., Plaintiff answered a

collection call from Defendant; Plaintiff heard a pause before the collection agent

began to speak, indicating the use of an automated telephone dialing system;

Plaintiff spoke with Defendant’s representative from number (901) 881-9244.

14.       Defendant informed Plaintiff that it was attempting to collect a debt related

to her Regional Finance account.

15.       Plaintiff unequivocally revoked consent to be called any further and to only

be contacted through mail in the future. Despite Plaintiff’s request not to be

contacted, Defendant continued to call Plaintiff.

//

//




                                           -3-
     Case 2:20-cv-02665-SHL-atc Document 1 Filed 09/02/20 Page 4 of 8         PageID 4




16.       On or about December 18, 2019, at 10:09 a.m., Plaintiff answered a

collection call from Defendant; Plaintiff heard a pause before the collection agent

began to speak, indicating the use of an automated telephone dialing system;

Plaintiff spoke with Defendant’s representative from number (901) 881-9244.

17.       Defendant informed Plaintiff that it was attempting to collect a debt related

to her Regional Finance account.

18.       Plaintiff unequivocally revoked consent to be called any further. Despite

Plaintiff’s second request not to be contacted, Defendant continued to call Plaintiff.

19.       On or about June 12, 2020, at 12:20 p.m., Plaintiff answered a collection

call from Defendant; Plaintiff heard a pause before the collection agent began to

speak, indicating the use of an automated telephone dialing system; Plaintiff spoke

with Defendant’s representative from number (901) 881-9244.

20.       Defendant informed Plaintiff that it was attempting to collect a debt relating

to her Regional Finance account.

21.       Plaintiff unequivocally revoked consent to be called any further and to only

be contacted through mail in the future. After Plaintiff third request, Defendant

complied.

22.      Between December 12, 2019 and June 12, 2020, Defendant called Plaintiff

no less than one hundred and forty (140) times.

//




                                            -4-
     Case 2:20-cv-02665-SHL-atc Document 1 Filed 09/02/20 Page 5 of 8          PageID 5




23.      Defendant’s calls not only induced stress, but also anxiety due to the daily

incessant calls to her cellular phone.

24.       As a result of Defendant’s conduct, Plaintiff has sustained actual damages

including but not limited to, emotional and mental pain and anguish.

                                     COUNT I
                 Defendant’s Violations of the TCPA, 47 U.S.C. § 227

25.      Plaintiff re-alleges and incorporates by reference paragraphs one (1) through

twenty-five (25) as though set forth at length herein.

26.      Defendant violated the TCPA. Defendant’s violations include, but are not

limited to the following:

     a. Within four years prior to the filing of this action, on multiple occasions,

        Defendants violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in

        pertinent part, “It shall be unlawful for any person within the United States . . .

        to make any call (other than a call made for emergency purposes or made with

        the prior express consent of the called party) using any automatic telephone

        dialing system or an artificial or prerecorded voice — to any telephone number

        assigned to a . . . cellular telephone service . . . or any service for which the

        called party is charged for the call.

//

//

//



                                                -5-
 Case 2:20-cv-02665-SHL-atc Document 1 Filed 09/02/20 Page 6 of 8            PageID 6




 b. Within four years prior to the filing of this action, on multiple occasions,

      Defendants willfully and/or knowingly contacted Plaintiff at Plaintiff’s cellular

      telephone using an artificial prerecorded voice or an automatic telephone

      dialing system and as such, Defendant knowing and/or willfully violated the

      TCPA.

27.    As a result of Defendants’ violations of 47 U.S.C. § 227, Plaintiff is entitled

to an award of five hundred dollars ($500.00) in statutory damages, for each and

every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that

Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an

award of one thousand five hundred dollars ($1,500.00), for each and every

violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                   COUNT II
                          Defendant’s Invasion of Privacy
                            (Intrusion upon Seclusion)

28.    Plaintiff re-alleges and incorporates by reference paragraphs one (1) through

twenty-eight (28) as though fully set forth herein.

30.    Defendant violated Plaintiff’s privacy. Defendant’s violations include, but

are not limited to, the following:

 a. Defendant intentionally intruded, physically, or otherwise, upon Plaintiff’s

      solitude and seclusion by engaging in harassing phone calls in an attempt to

      collect an alleged debt despite multiple requests for the calls to cease.




                                           -6-
     Case 2:20-cv-02665-SHL-atc Document 1 Filed 09/02/20 Page 7 of 8        PageID 7




     b. Defendant’s conduct would be highly offensive to a reasonable person as

        Plaintiff received calls after explaining that she was unable to make a payment

        due to her inability to pay and instructed them to only communicate with her

        in writing.

     c. Defendant’s acts, as described above, were done intentionally with the

        purpose of coercing Plaintiff to pay the alleged debt.

29.       As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is

liable to Plaintiff for actual damages. If the Court finds that the conduct is found to

be egregious, Plaintiff may recover punitive damages.

                                PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Laquita Hicks, respectfully requests judgment be entered

against Defendant, Regional Finance Corporation of Tennessee for the following:

         A.     Declaratory judgment that Defendants violated the TCPA;

         B.     Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.

         § 227(b)(3)(C);

         C.     Actual and punitive damages resulting from the invasion of privacy;

         D.     Awarding Plaintiff any pre-judgment and post-judgment interest as

         may be allowed under the law; and

         E.     Any other relief that this Honorable Court deems appropriate.

//




                                            -7-
Case 2:20-cv-02665-SHL-atc Document 1 Filed 09/02/20 Page 8 of 8          PageID 8




                       DEMAND FOR JURY TRIAL

    Please take notice that Plaintiff demands a trial by jury in this action.

                                      RESPECTFULLY SUBMITTED,

                                      THOMPSON LAW

                                      By: /s/Christopher Kim Thompson
                                      Christopher Kim Thompson #015895
                                      4800 Charlotte Avenue, Suite 200
                                      Nashville, TN 37209
                                      T: (615) 832-2335
                                      F: (615) 383-7128
                                      E: kim@thompsonslawoffice.com
                                      Attorneys for Plaintiff
                                      Laquita Hicks




                                       -8-
